     Case 5:20-cv-01180-CJC-JC Document 8 Filed 02/05/21 Page 1 of 1 Page ID #:92



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    CRISTOBAL CERVANTES,               ) Case No. 5:20-cv-01180-CJC-JC
                                         )
12                         Petitioner,   )
                                         ) JUDGMENT
13                  v.                   )
                                         )
14    UNITED STATES OF                   )
      AMERICA,                           )
15                                       )
                                         )
16                        Respondent.
17
           In accordance with the Order (1) Construing Petition as 28 U.S.C. § 2255
18
     Motion and/or a Challenge to the Conditions of Confinement; and
19
     (2) Dismissing Petition and Action without Prejudice, IT IS HEREBY
20
     ADJUDGED that the Petition for Writ of Habeas Corpus and this action are
21
     dismissed without prejudice.
22
           IT IS SO ORDERED.
23
24
     DATED: February 5, 2021
25
                                    ________________________________________
26
                                    HONORABLE CORMAC J. CARNEY
27                                  UNITED STATES DISTRICT JUDGE
28



                                             1
